Citation Nr: 0639552
Decision Date: 12/19/06	Archive Date: 01/31/07

DOCKET NO. 03-15 810                        DATE DEC 19 2006


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for coronary artery disease on a direct basis or as secondary to herbicide exposure.

2. Entitlement to service connection for gastritis on a direct basis or as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



REMAND

The veteran served on active duty from April 1967 to March 1971 and from May 1973 to July 1990.

The Board remanded these two issues in January 2005 for examination and a nexus opinion by the examiner, and specified that the claims folder should be available to the examiner. A remand by the Court or the Board confers on the claimant, as a
matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the veteran was scheduled for an examination in February 2005, which was conducted by Dr. W., who did not have access to the veteran's claims folder. Dr. W. gave his opinion without review of the veteran's claims folder. To cure this defect, an opinion was obtained from a different doctor, Dr. LaB., who gave an opinion in June 2005 on the basis of review of the veteran's claims folder and his medical records, but who did not physically examine the veteran.

Because Dr. W. gave an opinion based on examination of the veteran but without review of the claims folder, and Dr. LaB. gave an opinion based on review of the claims folder but not examination of the veteran, it could be argued that strict compliance with the Board's January 2005 instructions was not obtained, and that another examination should be conducted pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. The case is REMANDED for the following action:

1. Schedule the veteran for an examination to determine whether the veteran suffers from the claimed disability of coronary artery disease. For each diagnosis made, the examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as

- 2 



likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disability was incurred in or aggravated by service. The claims folder should be made available to the examiner for review.

2. Schedule the veteran for an examination to determine whether the veteran suffers from any gastrointestinal disability. For each diagnosis made, the examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disability was incurred in or aggravated by service. The claims folder should be made available to the examiner for review.

3. Thereafter, readjudicate the veteran's claims for service connection for" coronary artery disease and for gastritis. If the claims remain denied, issue a SSOC to the veteran and his representative, and give them an appropriate period of time to respond before the case is returned to the Board.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2006).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals. or by the United States Court

- 3 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand. is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

-4



